

EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”), is made and entered into as of
June 29, 2007, by and between Guideline, Inc., a New York corporation
(“Company”), and Marc Litvinoff (“Employee”).
 
BACKGROUND



 
A.
On June 28, 2007, infoUSA Inc., a Delaware Corporation (“infoUSA”) and the
Company entered into an Agreement and Plan of Merger (the “Merger Agreement”),
pursuant to which a wholly-owned subsidiary of infoUSA (the “Subsidiary”) will
conduct a tender offer for all of the outstanding shares of capital stock of the
Company, after which such subsidiary will be merged with and into the Company
(the “Merger”), with the Company continuing as the surviving corporation.

 

 
B.
As a condition to entering into the Merger Agreement, infoUSA has requested that
the Company and Employee enter into this Agreement providing for the Employee’s
employment and certain non-competition, non-interference, confidentiality and
intellectual property related obligations on the part of Employee, and the
Company and Employee have agreed to do the same, subject to the closing of the
tender offer contemplated by the Merger Agreement.

 
NOW THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Company and Employee,
intending to be legally bound, hereby agree as follows:


1. Position. During the Employment Term (as defined below), Employee shall be
employed as CEO and shall perform such duties as are consistent with such
position for Company as well as such other duties as determined from time to
time by Company. The Company acknowledges that in the event Employee terminates
his employment as the result of any attempt by the Company to materially reduce
or otherwise materially diminish Employee's job, title or Base Salary, such
termination shall be considered a Termination without Cause, as set forth in
Section 7(d) below. Employee shall diligently devote all of Employee’s business
time to performing Employee’s duties pursuant to this Agreement. Notwithstanding
the foregoing, and provided that such activities do not interfere with the
fulfillment of Employee’s obligations hereunder in any material respect,
Employee may (a) serve as a director or trustee of any charitable or non-profit
entity; and (b) acquire solely as an investment any securities so long as (i) he
remains a passive investor in such entity and (ii) such entity is not, directly
or indirectly, in competition with Company or any of its affiliates (other than
an interest of not more than 5% of the outstanding stock of any entity which is
publicly traded on a national stock exchange or over-the-counter market).
 
2. Term of Employment. Employee’s term of employment under this Agreement shall
begin on the date that infoUSA and/or the Subsidiary accept tender of a total of
at least sixty-six and two-thirds percent (66 2/3%) or more of the outstanding
shares of capital stock of the Company pursuant to the Merger Agreement and
shall continue for five (5) years (the “Employment Term”), unless sooner
terminated as described in paragraph 7. In the event the Merger Agreement is
terminated, this Agreement shall be deemed negated and all provisions hereof
shall be null and void, and Employee's current Employment Agreement shall remain
in full force and effect.
 
3. Compensation. As compensation for Employee’s services pursuant to this
Agreement, Employee shall receive:
 

 
(a)
An annual base salary of $350,000, less applicable withholdings, which shall be
payable in regular periodic installments according to Company’s normal payroll
practices (the “Base Salary”). Company shall review the Base Salary at least
once a year to determine whether the Base Salary should be increased at
Company’s discretion.

 


--------------------------------------------------------------------------------





 

 
(b)
Employee shall also be entitled to participate in the Company incentive bonus
plan for fiscal year 2007 (the “Incentive Bonus Plan”), as described in the
documents attached hereto as Exhibit A. Such incentive bonus shall be payable on
or before that date which is one month after the end of the Company’s fiscal
year. Vinod Gupta, on behalf of the Company, and Employee shall negotiate and
determine the structure and criteria for the Incentive Bonus Plan for fiscal
year 2008 and any subsequent years at a later date. Employee shall be entitled
to receive a prorated portion of the incentive bonus he would have been entitled
to receive under the Incentive Bonus Plan in any year in which Employee is
terminated pursuant to the provisions of Section 7(d). 

 

 
(c)
Employee shall also be entitled to receive an automobile allowance in the amount
of $500 per month during the term of his employment.

 

 
(d)
Employee shall receive a one-time sign-on bonus of $200,000, less applicable
withholdings, payable within 10 business days of the date of this Agreement.

 
4. Employee Benefits. Employee shall be entitled to participate in any
Company-sponsored employee benefit plans on substantially the same terms as
other similarly situated employees of Company. Employee shall also be entitled
to such other fringe benefits as may be offered from time to time to other
similarly situated executive employees of Company, subject to the terms and
conditions applicable to such fringe benefits. If Employee elects COBRA coverage
after termination of his employment with Company, Company shall pay the premium
for Employee’s COBRA coverage during any period in which Employee is receiving
severance payments under this Agreement; provided, however that Employee’s
severance payments will be reduced by an aggregate amount equal to the amount
which Employee was responsible to pay on a monthly basis for such insurance
coverage under the Company’s plan immediately prior to termination multiplied by
the total number of months of severance the Employee is to receive.
 
5. Paid Time Off. Employee shall be entitled to a prorated portion of four weeks
paid time off for the remainder of 2007. Except as set forth in the previous
sentence, Employee shall be entitled to paid time off consistent with similarly
situated employees of Company as set forth in Company’s Employee Handbook.
 
6. Expenses. Company shall pay or reimburse Employee, in accordance with
Company’s reimbursement policy, for any expenses reasonably incurred by Employee
in furtherance of Employee’s duties hereunder, including, but not limited to,
expenses for reasonable traveling, meals and hotel accommodations, upon
submission by Employee of vouchers or itemized lists prepared in compliance with
such rules and policies as Company may from time to time adopt and as may be
required in order to permit such payments as proper deductions to Company under
the Internal Revenue Code and the rules and regulations adopted now or hereafter
in effect.
 
7. Termination. Employee’s employment with Company may be terminated prior to
the end of the Employment Term upon the occurrence of any one of following
events:
 

 
(a)
Death. Immediately upon the death of Employee. In such event, Company shall pay
Employee severance in an amount equal to one (1) times Employee’s then-current
Base Salary to be paid over a one-year period in regular periodic installments
and in accordance with Company’s then-current payroll practices.

 

 
(b)
Disability. Employee’s physical or mental disability (as defined by the
Americans With Disabilities Act), which prevents Employee from performing the
essential functions of Employee’s duties, with or without reasonable
accommodation, for a continuous period of 90 days or for a period of 120 days in
any six month period.

 

 
(c)
Voluntary Termination. Voluntary termination of this employment by Employee upon
giving Company at least thirty (30) days’ advance written notice. In such event,
Company shall pay Employee severance in an amount equal to one (1) times
Employee’s then-current Base Salary to be paid over a one-year period in regular
periodic installments and in accordance with Company’s then-current payroll
practices. Severance payments provided under this Section 7(c) shall be reduced
by the amount earned by Employee in any other employment during the severance
period.

 

2

--------------------------------------------------------------------------------





 

 
(d)
Termination Without Cause. Termination of this employment by Company without
cause upon giving thirty (30) days’ advance written notice to Employee. In such
event, Company shall pay Employee severance in an amount equal to two (2) times
Employee’s then-current Base Salary to be paid over a two-year period in regular
periodic installments and in accordance with Company’s then-current payroll
practices. 

 

 
(e)
Termination For Cause. Termination of this employment by Company for cause upon
giving written notice to Employee. As used herein, “cause” means (i) conviction
of or entering of a guilty or nolo contendere plea to a felony or a misdemeanor
involving moral turpitude; (ii) conduct that is detrimental to the business or
reputation of Company or any of its affiliates; (iii) fraud, misappropriation or
embezzlement against any person or entity; (iv) material refusal to comply with
directives of Company consistent with the terms of this Agreement, following
written notice of such failure from the Company and Employee's failure to cure
such refusal within seven (7) days of such notice; or (v) failure to perform or
neglect of Employee’s material duties, following written notice of such failure
from the Company and Employee's failure to cure such conduct within seven (7)
days of such notice.

 

 
(f)
Mutual Agreement. Termination of this employment by mutual written agreement of
Employee and Company.

 

 
(g)
Non-Renewal of Employment Agreement. In the event that the Company does not
renew this Agreement following its expiration, Company shall pay Employee
severance in an amount equal to one (1) times Employee’s then-current Base
Salary to be paid over a one-year period in regular periodic installments and in
accordance with Company’s then-current payroll practices.

 
Upon notice of termination of employment pursuant to paragraph 7(c) or 7(d),
Company shall have the right, in its sole and absolute discretion, to
immediately relieve Employee of Employee’s duties pursuant to this Agreement but
to continue paying Employee’s Base Salary through the remainder of the notice
period. If Employee is not relieved of Employee’s regular duties through this
notice period, Employee acknowledges and agrees that Employee shall continue to
perform Employee’s duties in a professional and ethical manner.
 
Upon termination of Employee’s employment for any reason, Employee acknowledges
and agrees that, except as specifically provided herein, Employee is not
entitled to any other compensation or benefits following the effective date of
termination. Payment of any severance amount pursuant to this agreement is
conditioned upon (i) Employee’s execution of a signed general release from
Employee to Company in a form to be determined and provided by Company in its
reasonable discretion and (ii) Employee’s continued compliance with any and all
applicable confidentiality, nonsolicitation, noncompetition, and noninterference
obligations.
 
8. Noncompetition. Employee shall not during the Restrictive Period, directly or
indirectly:
 

 
(a)
engage in direct or indirect competition with the Business as conducted and
operated by Company during Employee's employment with the Company, and as
conducted and operated on the date of termination of such employment ("Company's
Business") in any state or country in which the Company's Business is conducted
or operated; provided that Employee shall not violate this Section 8(a) if (i)
Employee is employed by a company whose primary business is not competitive with
Company's Business, and (ii) Employee's service for such company does not
compete, directly or indirectly, with Company's Business;

 

 
(b)
solicit, for himself or any other person, business that is competitive with
Company's Business from any customers, clients or accounts, or active
prospective customers, clients or accounts of Company's Business, except on
behalf of Company in the course of his employment with Company; or

 

3

--------------------------------------------------------------------------------





 

 
(c)
acquire a direct or indirect interest or an option to acquire such interest in
any business engaged in competition with Company's Business (other than an
interest of not more than 5% of the outstanding stock of any company which is
publicly traded on a national stock exchange or the over-the-counter market).

 
9. Noninterference. Employee acknowledges that the past relationship between
Employee and the customers and employees of Company has resulted in a unique and
special situation whereby Employee is placed in a position to either further or
damage Company's Business. Accordingly, Employee shall not during the
Restrictive Period, directly or indirectly:
 

 
(a)
encourage, in any way or for any reason, any customer, client or account of
Company's Business, to sever or alter the relationship of such customer, client
or account with Company's Business;

 

 
(b)
aid any other person attempting to take customers, clients or accounts from
Company's Business;

 

 
(c)
unless approved in writing by Company, serve or work, outside of his employment
with Company, in any way for any customers, clients or accounts of Company's
Business;

 

 
(d)
while employed by Company, fail to promptly notify Company whenever he has any
leads or information which may further Company's Business, or furnish such leads
or information to any other person;

 

 
(e)
defame or make false statements regarding Company or any of its affiliates, or
any of its directors, officers or employees, nor engage in any deceptive trade
practices toward Company or any of its affiliates; or

 

 
(f)
solicit, employ, retain as a consultant, interfere with or attempt to entice
away from Company any current employee of Company or any individual who has
agreed to be, or has been, employed or retained by Company within 2 years prior
to such solicitation, employment, retention, interference or enticement.

 
10. Intellectual Property. Employee shall not use (except for use within the
scope of his employment with Company), appropriate or interfere with, directly
or indirectly, any Intellectual Property of Company or any of its affiliates, or
any combination, abbreviation or derivation thereof, or any applicable logos of
Company, or any of its affiliates, at any time during or after the Restrictive
Period. Employee covenants and agrees that Employee will:
 

 
(a)
promptly disclose to Company, and Company will own all right, title and interest
in, all inventions, improvements, technical information, methods and
suggestions, computer software and other intellectual property (the “Employee
Developed Intellectual Property”) which Employee conceives or develops during
the course of Employee’s employment (excluding that which Employee conceives or
develops without the use of time, resources or facilities of Company and which
does not relate to the past, present or perspective activities of Company);

 

 
(b)
at the request of Company, affix appropriate legends and copyright notices
indicating Company’s ownership of all Employee Developed Intellectual Property
and all underlying documentation; and

 

 
(c)
execute such further assignments and other documents as may be reasonably
requested by Company in order to vest, perfect, maintain or defend Company’s
right, title and interest in the Employee Developed Intellectual Property.

 

4

--------------------------------------------------------------------------------





 
11. Confidentiality. Employee shall not use (except for use within the scope of
his employment with Company), appropriate or disclose to any person, directly or
indirectly, any Confidential Information of Company (including any Confidential
Information of Company's Business) or any of its affiliates, at any time during
or after the Restrictive Period. Upon the termination of Employee’s employment
with Company, Employee will promptly return to Company in good condition all
documents, data and records of any kind which contain any Confidential
Information or which were prepared based on Confidential Information.
 
12. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be given by hand delivery, telecopy, overnight
courier service, or United States certified or registered mail, return receipt
requested. Each such notice, request, demand or other communication shall be
effective (a) if delivered by hand or by overnight courier service, when
delivered at the address specified in this paragraph; (b) if given by facsimile,
when such facsimile is transmitted to the facsimile number specified in this
paragraph and the appropriate machine confirmation is received; and (c) if given
by certified or registered mail, three (3) days after the mailing thereof.
 
Address for notices (unless and until written notice is given of any other
address):
 
If to Employer, to:
 
5711 South 86th Circle
Omaha, NE 68127
Attention: General Counsel
Fax: (402) 537-6197
If to Employee, to:
 
10 River Knoll
Westport, CT 06880
 
With a copy to:
Cuddy & Feder LLP
445 Hamilton Avenue, 14th Floor
White Plains, NY 10601
Attention: Robert J. Levine, Esq.
Fax: (914) 761-5372
 

13. Definitions. As used in this Agreement the following terms shall have the
following meanings:
 

 
(d)
"Business" means the business of [customized research and analysis designed to
help companies make more informed decisions about critical business issues,
including, but not limited to, custom market research, strategic intelligence
and on-demand research].

 

 
(e)
“Confidential Information” means sensitive, confidential and proprietary
information of Company that includes, but is not limited to, information about
products, services, markets, customers, prospective customers, personnel,
compensation, accounting, financial and technical data, business plans and
operational and marketing strategies regarding Company.

 

 
(f)
“Intellectual Property” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions and
reexaminations thereof; (b) all trademarks, service marks, trade dress, logos,
trade names, corporate names and domain names, together with all abbreviations,
translations, adaptations, derivations and combinations thereof and including
all goodwill associated therewith, and all applications, registrations and
renewals in connection therewith; (c) all copyrightable works, all copyrights
and all applications, registrations and renewals in connection therewith;
(d) all mask works and all applications, registrations and renewals in
connection therewith; (e) all trade secrets and confidential business
information (including ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, designs, drawings, specifications, customer and supplier lists, pricing
and cost information and business and marketing plans and proposals); (f) all
computer software (including data and related documentation); (g) all other
proprietary rights; and (h) all copies and tangible embodiments thereof (in
whatever form or medium).

 

5

--------------------------------------------------------------------------------





 

 
(g)
"Restrictive Period" means that period of time which commences on the date of
this Agreement and ends two (2) years after the termination or expiration of
Employee's employment with Company; provided, however that if termination of
Employee’s employment with the Company is pursuant to Section 7(c) of the
Employment Agreement (Voluntary Termination), then Restrictive Period shall mean
that period of time which commences on the date of this Agreement and ends one
(1) year after the termination of Employee’s employment with Company.

 
14. Intended Third Party Beneficiaries. Employee acknowledges and understands
that some of the Confidential Information and/or Intellectual Property
accessible to Employee in the performance of Employee’s duties during Employee’s
employment with Company may belong to and be provided by one of Company’s
affiliates. Employee expressly acknowledges and agrees that the affiliates are
intended third party beneficiaries of this Agreement as it pertains to
Employee’s obligations under this Agreement and shall have the right to enforce
this Agreement directly against Employee in their own names or jointly with
Company or each other. This Agreement is not intended to and shall not grant any
third party beneficiary any ownership interest in any of Company’s Confidential
Information or Intellectual Property.
 
15. Governing Law and Venue. This Agreement shall be governed by, and construed
and enforced in accordance with the laws of the State of New York. Each party
agrees that any action by either party to enforce the terms of this Agreement
must be brought in an appropriate court in New York, and waives all objections
based on lack of jurisdiction or improper or inconvenient venue of any such
court.
 
16. Captions. The paragraph headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.
 
17. Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, between the parties concerning such subject matter. The previous sentence
notwithstanding, Employee expressly acknowledges that Employee may be subject to
additional policies instituted for the purpose of protecting the Confidential
Information and Intellectual Property; as such, Employee expressly acknowledges
that all such policies and agreements shall be used together with this Agreement
to protect such interests of Company to the fullest extent allowed by law.
 
18. Successors and Assigns. This Agreement is binding upon and shall inure to
the benefit of Company and its successors and assigns and upon Employee and
Employee’s heirs and personal representatives; provided, however, in no event
may Employee assign any of Employee’s duties or obligations under this
Agreement.
 
19. Severability. Employee and Company intend and agree that if a court of
competent jurisdiction determines that the scope of any provision of this
Agreement is too broad to be enforced as written, the court should reform such
provisions to such narrower scope as it determines to be enforceable. Employee
and Company further agree that if any provision of this Agreement is determined
to be unenforceable for any reason, such provision shall be deemed separate and
severable and the unenforceability of any such provisions shall not invalidate
or render unenforceable any of the remaining provisions hereof. In addition,
each of the parties to this Agreement recognizes and acknowledges that the
covenants and provisions contained in this Agreement are properly required for
the adequate protection of Company, the Company's Business and the goodwill of
the Business. Each of the parties to this Agreement also recognizes and
acknowledges that the covenants and restrictions contained in this Agreement are
accepted as part of the consideration paid.
 
20. Amendments; Waivers. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms or covenants hereof may be waived
only by a written instrument executed by all of the parties hereto, or in the
case of a waiver, by the party waiving compliance. The failure of any party at
any time or times to require performance of any provision hereof shall in no
manner affect the right of such party at a later time to enforce the same. No
waiver by any party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach, or a waiver of the breach of any other term or covenant contained in
this Agreement.
 

6

--------------------------------------------------------------------------------



 
21. Counterparts/Electronic Transmission. This Agreement may be executed in one
or more counterparts, any of which may be executed and transmitted by facsimile
or other electronic method, and each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.
 


 
[Balance of page intentionally left blank. Signatures follow.]
 


 


 


 

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

  Guideline, Inc., a New York corporation, Employer        
By:
/s/ David Walke  
Its:
Chief Executive Officer               /s/ Marc Litvinoff   
Marc Litvinoff, Employee





 

8

--------------------------------------------------------------------------------


